DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 and 18-20, drawn to a fuse system for a munitions projectile
Group II, claim 12, drawn to a method of controlling an element of a fuse system for a munitions projectile
Group III, claims 13-17, drawn to a transformer
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each and every element of claim 1 and claim 13 is disclosed in the prior art; none of the features of claims 1 or 13 can be considered a special technical feature. Thus, claims 1 and 13 do not share a special technical feature, under PCT Rule 13.2, with each other or with claim 13. Thus, Groups I-III lack the same or corresponding special technical feature.
Regarding claim 1, Rauscher, JR. (2003/0159609) discloses each and every feature of the claim (abstract discloses optical power transmission from slave ignition control modules to ordnance devices; figure 1, first and second electro-optic transmitters 20A and 20B, i.e., first and second slave ignition control modules; paragraph 50, first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641